Atkinson, J.
Under tlie allegations of the petition, which are not denied by the defendant, and are thus admitted, and under the contentions of the defendant as set out in its special plea, in which it alleged that it bought from the plaintiff his salary amounting to $38, and in which the defendant sought to recover that amount on the ground that the plaintiff collected the salary and converted it to his own use, and prayed judgment against the plaintiff for said amount, and one of the admitted allegations of the petition'being that the plaintiff had paid to the defendant on said salary $64 within less than eighteen months after the transaction, a judgment in favor of the plaintiff was demanded, and any error committed by the court in finding against the special plea of the defendant, in which it was set up that it was not a licensee under the act of 1920, was immaterial.

Judgment affirmed.


All the Justices concur.